Title: To James Madison from Nathaniel Niles, 9 June 1801
From: Niles, Nathaniel
To: Madison, James


Sir,
West Fairlee June 9. 1801
If you are not already overwhelmned with congratulations on the new attitude of our government, you will listen to my expressions of the sincerest pleasure on the occasion; But while I rejoice with my Country, I am pained for those who have the envied honour of sustaining the first offices in it. The President will have occasion for much philosophy to endure with patience the torrent of Obloquy most maliciously poured upon him. I devoutly wish him enough to convince the most perverse, as well as the most deluded, that cool and constant uprightness and integrity preserve him. It is an exceeding grateful circumstance that he has a ministry in whose wisdom and integrity a large majority of our fellow citizens place an entire confidence. May those endowments be harmoniously employed to give tranquility to the nation, and lustre to the present administration.
I have, Sir, to request your attention to an affair which, indeed belongs not to your office but to that of the Post Master General. Want of acquaintance with him prevents my laying the case before him, immedeately. Mr Alden Spooner is the only printer of a republican news paper within the eastern half of this state. There are three others, fully on the other side, who, perhaps, together print three papers to his two. And I am credibly informed that the person who at present has the contract for carying the mail from Windsor to Danville has made it one condition with the rider that he shall not carry Spooners paper; By this means republican communications are rendered contraband on that route, and of course, in all the northeastern part of this State, blind prejudices are strengthened by imposition on the one hand and ignorance on the other. I am further told and I believe on good Authority, that the same imposition is designed for the next year both on that route and on that through Windsor, where Mr Spooner lives, to Burlington. That this abuse may be prevented for the future, in this vicinity, I have solicited Mr Spooner, who is a very good man for the business to send on proposals to carry the mail on both those routes. Should he be contracted with, he will carry all papers indifferently. If however, the P. M. should see fit to contract with any others; I pray you to use your influence with him to put an effectual stop to this evil for the future.
Permit me to suggest to your consideration whether it would not better answer the design of the Law directing the publication of the Laws of the U S in the news prints to publish them within this State through Mr Spooners press than through that of Dr Williams. They receive at present very little publicity by means of his paper. I am informed he strikes off but a few copies, and that the extent of their circulation is but small. Besides, they have, ever since that provision was made, I beleive, been confined in their publication, to the western part of the State, as indeed, almost all the executive Appointments have been. If however, you shall think proper to continue the publication of them there, may it not be of service to the common cause for them to be published on this side also?
The circumstance that the executive appointmts have been almost all of them given to persons on the west half of the State, suggests for consideration whether it should not have some weight in that regard for the future; especially, as it is a general rule pretty fully established in practice by a tacit consent among ourselves, to divide, as equally as may be, both the honours and emoluments in the gift of the state, between the two. Should this be thought worthy of attention; and should it be the pleasure of the President, in case the office of supervisor of the revenue in this district fall vacant, to give me the appointment, I will endeavour to execute the trust as well as I shall be able. I am situated but little remote from the centre of the State from north to south. I would not however be understood to wish for Col Brush’s removal from office, for altho his political opinions are understood to be opposed to our Ideas of republicanism, I beleve he has discharged his duty as becoming a good officer.
It is doubtful by what political character Mr. Payne will be replaced in the Senate. I am not without hope it will be by a republican, If it should, Genal. Bradley will be the man. But I am much affraid the balance of main st⟨ren⟩gth will still turn to the other side.
I am told Godwins political justice is made a clasic in Wm. and Mary College. Please to inform me of the fact.
I wish too for your testimony to contradict a base, falshood, fondly cherished by our Self denominated Federalists, that Mr Jefferson seems to possess considerable property only in consequence of his having procured a law of the State by which real estate is protected from seazure on execution. Indeed I will thank you for his domestick Hisstory, as much in detail as would be proper to communicate without reserve.
With us republicanism evidently, gains ground tho’ slowly; But as the number in oposition decrease the virulence of the remainder encreases. I am with sentiments of high esteem Your Hume Servt.
Nathel Niles

P. S. You may form some Idea of the present oposition to government from the following, which I consider as facts. The Paladium, an oposition paper published in Boston, is sent free of cost, in Bundles, to be distributed in this quarter, and one published in Windsor, I am just informed, is delivered to the carrier, gratis, at the press.
 

   
   RC (DLC: Rives Collection, Madison Papers). Cover marked by Niles: “Windsor July 11t 1801.” Docketed by JM.



   
   Alden Spooner edited the Windsor Vt. Journal, a weekly newspaper, between 1783 and 1818 (Brigham, History and Bibliography of American Newspapers, 2:1099).



   
   Section 1 of a law passed 2 Mar. 1799 required the secretary of state to direct the publication of congressional acts “at least in one of the public newspapers printed within each state; and whenever in any state, the aforesaid publication shall be found not sufficiently extensive for the promulgation thereof, the Secretary of State shall cause such orders, resolutions and laws to be published in a greater number of newspapers printed within such state, not exceeding three in any state” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:724).



   
   Niles referred to the Reverend Samuel Williams’s weekly Rutland Herald.



   
   Nathaniel Brush had been appointed supervisor of revenue for the district of Vermont in 1794 and remained at his post late in 1801 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:163; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:281).



   
   Elijah Paine fought in the Revolution and then graduated from Harvard College before serving in the Vermont legislature. Elected as a Federalist to the U.S. Senate in 1795, he resigned in 1801.



   
   Stephen R. Bradley, a Yale graduate and Revolutionary officer, was a U.S. senator from Vermont between 1791 and 1795. He filled Paine’s vacated seat and served until 1813.



   
   William Godwin’s Enquiry concerning Political Justice, and Its Influence on Morals and Happiness (2 vols.; Dublin, 1793) (1st American ed.; 2 vols.; Philadelphia, 1796) was considered an apology for French Revolutionary radicalism. On its use at the College of William and Mary in 1801, see Robert J. Brugger, Beverley Tucker: Heart over Head in the Old South (Baltimore, 1978), pp. 16–17.



   
   Niles may have referred to Jefferson’s attempts, as a delegate to the General Assembly in 1776–78, to draft legislation that would have secured to British creditors the balances Virginians owed them while protecting planters from ruin. For a treatment of these futile efforts and of Jefferson’s personal affliction with financial burdens during and after the Revolution, see Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 1:259–60, 441–45.



   
   Nathaniel Niles, a Princeton graduate, sat in Congress in 1791–95 and was a member of the Vermont legislature from 1800 to 1803. He was chosen as a presidential elector for Jefferson and then JM.


